Case 3:20-cv-05007-MAS-DEA Document 14-2 Filed 07/23/20 Page 1 of 3 PageID: 1183




                        EXHIBIT B
Case 3:20-cv-05007-MAS-DEA Document 14-2 Filed 07/23/20 Page 2 of 3 PageID: 1184

                                            017-316957-20                                                FILED
                                                                                            TARRANT COUNTY
                                                                                            6/19/2020 11:19 AM
                                                                                           THOMAS A. WILDER
                                        CAUSE NO. 017-316957-20                               DISTRICT CLERK

  CONWAY URBAN AIR, LLC,                           §     IN THE DISTRICT COURT OF
                                                   §
                     Plaintiff,                    §
                                                   §
  v.                                               §
                                                   §     TARRANT COUNTY, TEXAS
  UATP MANAGEMENT, LLC,                            §
  MICHAEL O. BROWNING, JR., and                    §
  ALIX WREN,                                       §
                                                   §
                    Defendants.                    §     17th JUDICIAL DISTRICT

       ORDER GRANTING DEFENDANTS’ MOTION TO COMPEL ARBITRATION
                   AND DISMISS OR STAY PROCEEDINGS

        The Court, having reviewed and considered Defendants’ Motion to Compel Arbitration

 and Dismiss or Stay Proceedings, the pleadings on file (including any responses and replies to the

 motion), and the arguments of counsel, hereby GRANTS Defendants’ Motion to Compel

 Arbitration. Plaintiff is, therefore, ORDERED to pursue all its claims against Defendants, if at all,

 in arbitration pursuant to the Arbitration Agreement.

        The Court further GRANTS Defendants’ Request for Attorneys’ fees. Therefore, Plaintiff

 is hereby ORDERED to pay Defendants’ attorneys’ fees and costs associated with bringing this

 Motion to Compel Arbitration in the amount of $__________________. In addition, the Court:

        ______ GRANTS Defendants’ Motion to Dismiss the Proceedings. It is, thus, ORDERED

 that Plaintiff’s claims against Defendants are hereby DISMISSED with prejudice.

        ______ GRANTS Defendants’ Motion to Stay the Proceedings. It is, thus, ORDERED
                    until the earlier of one (1) year or resolution of
 that this action is stayed ^pending arbitration of Plaintiff’s claims before the American Arbitration

 Association.


                                                                                              EMAILED
                                                                                              7/22/2020
                                                                                              ________

                                                                                                  CLB
 ORDER GRANTING DEFENDANTS’ MOTION TO COMPEL ARBITRATION—PAGE 1
 EAST\174930851.1
Case 3:20-cv-05007-MAS-DEA Document 14-2 Filed 07/23/20 Page 3 of 3 PageID: 1185



        IT IS SO ORDERED.

        SIGNED this 22nd          July
                    ____ day of ______________, 2020.



                                         _________________________________________
                                         JUDGE MELODY WILKINSON




                                                                             EMAILED
                                                                             7/22/2020
                                                                             ________

                                                                                CLB
 ORDER GRANTING DEFENDANTS’ MOTION TO COMPEL ARBITRATION—PAGE 2
 EAST\174930851.1
